Citation Nr: 0841389	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-27 955	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for residuals of a right shoulder separation.

2.  Entitlement to an effective date earlier than July 20, 
2002, for the award of special monthly compensation (SMC) on 
the basis of housebound status.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.

In an April 2007 decision, the Board granted an earlier 
effective date of November 17, 2000, for the grant of service 
connection for a depressive disorder and an anxiety disorder.  
But the Board denied the veteran's claim for SMC based on the 
purported need for the regular aid and attendance of another 
person, as well as his claims for increased ratings for 
residuals of a fracture of his right fifth metacarpal and for 
residuals of a right shoulder separation from November 17, 
2000, to July 7, 2002.  

The Board then remanded the two remaining claims involving 
entitlement to an initial rating higher than 50 percent for 
the residuals of the right shoulder separation and for an 
effective date earlier than July 20, 2002, for the award of 
SMC on the basis of housebound status.


FINDING OF FACT

Before deciding these remaining claims, the Board was 
recently notified that the appellant-veteran died in August 
2008.


CONCLUSION OF LAW

Because of the appellant's death, the Board has no 
jurisdiction to adjudicate the merits of these remaining 
claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
appellant's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


